Exhibit 10.1
 
CONSULTING AGREEMENT AND RELEASE
 
This CONSULTING AGREEMENT AND RELEASE (“this Agreement”) is dated effective as
of September 1, 2009 (the “Effective Date”) by and between Randall H. Dean
(“Dean”) and Regency GP LLC (the “Managing General Partner”), the managing
general partner of the general partner of Regency Energy Partners LP (the
“Partnership”).  The parties to this Agreement are sometimes individually
referred to as a “Party” and collectively as the “Parties”.
 
WHEREAS, CDM Resource Management LLC (f/k/a/ ADJHR, LLC) (the “Company”) is an
indirect wholly owned subsidiary of the Partnership;
 
WHEREAS, the Managing General Partner previously employed Dean to serve as its
employee and to serve as the President and Chief Executive Officer of the
Company (the “Employment Relationships”);
 
WHEREAS, the Managing General Partner and Dean entered into an Amended and
Restated Employment Agreement dated effective December 2, 2008 (the “Employment
Agreement”); and
 
WHEREAS, the Managing General Partner and Dean have agreed to terminate their
Employment Relationships, to release certain claims arising from their
Employment Relationships, and to enter into a Consulting Agreement by which Dean
will provide his skills and expertise in performing certain limited consulting
services at the sole request and discretion of the Managing General Partner.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1. Termination of Employment Agreement.
 
(a) Dean and the Managing General Partner mutually agree to terminate the
Employment Relationships effective as of the close of business on August 31,
2009 (the “Employment Termination Date”).  Dean agrees to submit such
resignations in his capacities as officer of the Company and any Affiliates
thereof (as defined by the Employment Agreement) as may be reasonably requested
by the Company, all effective as of the Employment Termination Date.  The
Parties agree to terminate the Employment Agreement as of the close of business
on August 31, 2009, except as expressly stated in this Agreement.
 
(b) The Managing General Partner will pay Dean his accrued and unpaid Base
Salary (as defined in the Employment Agreement) through the Employment
Termination Date, less all required and customary withholdings, on the next pay
date immediately following the Employment Termination Date.  The Managing
General Partner will also continue to provide to Dean his benefits described in
Section 5 of the Employment Agreement through the Employment Termination
Date.  Notwithstanding the foregoing, Dean understands and acknowledges that he
will not receive any Bonus or pro-rata portion of any Bonus at the Employment
Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
(c) Dean represents that he has not incurred any material expenses or bound the
Managing General Partner or the Company to any contracts or obligations in any
amount in excess of $10,000 which have not been disclosed to the Chief Executive
Officer of the Managing General Partner as of the Effective Date of this
Agreement.
 
(d) The Parties expressly acknowledge and agree that the respective obligations
of, and benefits afforded to, Dean, the Managing General Partner and the Company
as provided in Section 7 of the Employment Agreement, together with any other
provisions of the Employment Agreement which by their nature contemplate
survival, will survive termination of the Employment Agreement, and the Parties
hereby ratify those obligations and benefits.  The "Restricted Period" described
in said Section 7 shall be for the three-year period commencing on the
Employment Termination Date.
 
(e) As of the Employment Termination Date, Dean will become 100% vested (to the
extent not already so vested) in all incentive, option, employee benefit
(including 401(k) and other similar plans and arrangements of the Managing
General Partner or its Affiliates in which Dean is then a participant, excluding
all Class C Common Units and Bonuses. In addition, to the extent any such plan
or arrangement requires any election, exercise or other action by Dean, the
period required therefor shall be extended to a period not less than one year
following the Employment Termination Date.
 
(f) The Managing General Partner acknowledges and agrees that Dean has
heretofore been covered by, and will continue to receive the benefit of, for all
periods through the Employment Termination Date, (i) Article IX of the Amended
and Restated Limited Liability Company Agreement of the Company and Sections 7.7
and 7.8 of the Amended and Restated Agreement of Limited Partnership of the
Partnership, and (ii) the Indemnification Agreement dated effective as of
January 15, 2008 between Dean and the Managing General Partner ("Indemnification
Agreement").  Dean's rights and benefits under the foregoing for such periods
shall not be diminished or affected by this Agreement, his termination of
employment, any amendment to the Managing General Partner's Certificate of
Formation or Amended and Restated Limited Liability Company Agreement, the
Partnership's Amended and Restated Agreement of Limited Partnership, or of any
other agreement or instrument to which Dean is not a party.  In connection with
Dean’s performing services as set forth in Section 4 (the “Consulting
Engagement”), the Managing General Partner will indemnify and hold harmless Dean
from and against any and all losses, claims, damages, liabilities, judgments,
actions, suits or proceedings (collectively, “Losses”) and costs or expenses
incurred by him, including but not limited to all fees and expenses of his
counsel in connection with the investigation of, preparation for, defense or
settlement of any pending or threatened claim, litigation, proceeding, appeal or
other action (collectively, “Expenses”), as they may be incurred, in connection
with or arising out of or relating to the Consulting Engagement; provided,
however, that the Managing General Partner shall not be obligated to indemnify
Dean with respect to Losses or Expenses which result from the bad faith, fraud,
or willful misconduct of Dean.  If so requested by Dean, the Managing General
Partner shall advance from time to time to Dean reasonable Expenses incurred by
Dean to the fullest extent permitted by applicable law (or, if applicable,
reimburse Dean for any and all reasonable Expenses incurred by Dean and
previously paid by Dean) within ten business days of such request.   If
requested by the Managing General Partner, Dean or his counsel shall submit an
affidavit stating that the Expenses to which the Expense advances relate are
reasonable.
 
2

--------------------------------------------------------------------------------

 
(g) Sub-paragraphs 1(d), (e) and (f) shall survive the termination of this
Agreement.  The releases in Sections 2 and 3 below shall not affect such
sub-paragraphs.
 
(h) Regency agrees to pay Dean’s reasonable attorney’s fees, in an amount not to
exceed $20,000, upon submission of supporting documentation from Dean’s counsel
identifying the legal fees Dean has incurred in negotiating this Agreement.
 
2. Release by Dean and Covenant Not To Sue.
 
(a) In return for the consideration provided herein, Dean, on behalf of himself
and his heirs and assigns, waives and releases the Managing General Partner, the
Company, the Partnership, and all of their respective Affiliates, officers,
directors, employees, partners, investors, agents, attorneys, insurers,
successors, predecessors, and assigns (collectively the “Company Parties”) from
any and all (i) liabilities, claims, demands and causes of action, whether
arising under statutory or common law arising from or related to his employment
or the termination of his Employment Relationships (collectively “Claims”),
including, but not limited to, any Claim for salary, wages, benefits, any other
form of compensation or remuneration, expenses, costs, attorneys’ fees or
damages; and (ii) occurrences or omissions during his employment of any nature
whatsoever regardless of whether related to Dean’s employment or to the
negotiation of this Agreement.
 
(b) Dean further expressly warrants and agrees that he will not institute, and
has not instituted, any legal proceeding against the Company Parties before any
state or federal agency, any arbitral body, or any court for any Claims arising
before the execution of this Agreement.
 
(c) This release and covenant not to sue includes, but is not limited to, Claims
arising under federal, state or local laws prohibiting wrongful termination,
negligence or gross negligence, breach of an oral or written contract,
misrepresentation, defamation, interference with contract, intentional or
negligent infliction of emotional distress, employment discrimination of all
types, harassment, claims for wages and benefits, or rights or claims that have
accrued prior to the execution of this Agreement under the Federal Age
Discrimination in Employment Act (29 USC § 621, et. seq., as amended by the
Older Workers Benefit Protection Act).  Furthermore, it is agreed by and between
the Parties to this Agreement that this Agreement is to be in full accord,
satisfaction and settlement of all Claims of every nature and kind, including,
but not limited to, compensation and benefits, arising out of or related to
Dean’s employment or termination of his Employment Relationships.
 
(d) The foregoing shall not release or affect any obligations of the Managing
General Partner arising under this Agreement, including but not limited to those
expressly contemplated to survive the Employment Agreement and this Agreement.
 
3

--------------------------------------------------------------------------------

 
3. Release by the Managing General Partner and Covenant Not To Sue.
 
(a) In return for the consideration provided herein, the Managing General
Partner, for itself and on behalf of all of the Company Parties, waives and
releases Dean and his heirs and assigns from any and all (i) Claims arising from
or related to Dean’s employment or the termination of his Employment
Relationships, including but not limited to any Claim for expenses, costs,
attorneys' fees or damages; and (ii) occurrences or omissions during Dean’s
employment of any nature whatsoever regardless of whether related to Dean’s
employment or to the negotiation of this Agreement.
 
(b) The Managing General Partner further expressly warrants and agrees that it
will not, and it will not cause or permit any of the Company Parties to
institute, and none of them has instituted, any legal proceeding against Dean or
his heirs and assigns before any state or federal agency, any arbitral body, or
any court for any Claims arising before the execution of this Agreement.
 
(c) This release and covenant not to sue includes, but is not limited to, any
Claims arising under the Employment Agreement or under any plan or policy
applicable to Dean.
 
(d) The foregoing shall not release or affect any obligations of Dean arising
under this Agreement, including but not limited to those expressly contemplated
to survive the Employment Agreement and this Agreement.
 
4. Consulting Engagement.
 
(a) The Managing General Partner hereby agrees to engage Dean to serve as its
Consultant, and Dean hereby accepts such engagement, on the terms and conditions
hereinafter set forth.
 
(b) The period of engagement of Dean by the Managing General Partner under this
Agreement (the “Term”) shall commence on September 1, 2009 (the “Commencement
Date”) and shall continue to August 31, 2011, subject to the Termination
Procedure set forth in this Agreement.
 
(c) During the Term, Dean shall provide services to the Managing General Partner
as assigned to him by the Chief Executive Officer (or, if there is no Chief
Executive Officer, the highest-level executive officer) of the Managing General
Partner.  Such services may include assistance in the defense of any legal
claims made against the Managing General Partner, the Company or the
Partnership; responding to questions relating to the business, operations, and
files of the Company; assisting in the analysis of business opportunities,
financial decisions, business organization, customer relationships, and
potential financing options; and other similar projects of the Company as
assigned from time-to-time by such executive officer, or if so desired by such
executive officer by any member of the Managing General Partner's Board (the
“Consulting Services”).  The Parties anticipate that the time required to
perform the Consulting Services under this Agreement will vary from week-to-week
but generally will average 30 hours or less each month.  Dean acknowledges and
understands that the Consulting Services may on occasion require overnight
travel, when reasonably convenient to Dean.  Otherwise, it is anticipated that
Dean will provide all or substantially all of the Consulting Services remotely,
by fax, telephone, e-mail or otherwise.
 
4

--------------------------------------------------------------------------------

 
(d) Subject to Dean’s obligations under Section 7 of the Employment Agreement,
including without limitation Dean’s non-compete and non-solicitation promises
and obligations, Dean may perform services for and on behalf of third parties
provided that: (a) the services performed for third parties are performed
outside the time Dean performs the Consulting Services provided under this
Agreement; and (b) Dean does not use any of the Managing General Partner’s or
the Company’s equipment or supplies to perform such other services.  Dean
further agrees he will not provide his personal services to any third party in
connection with any transaction in which the Company, the Partnership or the
Managing General Partner is a party.
 
(e) The Managing General Partner agrees that it will not treat Dean as an
“affiliate” of the Partnership within the meaning of Rule 144 promulgated under
the Securities Act of 1933, as amended, by virtue of Dean's status as a
consultant or the Consulting Services to be rendered by him under this
Agreement, based solely upon the language of Rule 144, and releases and
interpretations of the Securities and Exchange Commission thereunder, in
existence on the date of this Agreement.
 
5. Retainer and Expenses.
 
(a) During the Term, the Managing General Partner will pay Dean a Retainer at
the rate of not less than $169,900 per year (the “Retainer”).  Dean’s Retainer
shall be paid in equal monthly installments in arrears on or before the last
business day of each month beginning September 2009.
 
(b) Dean has been provided the opportunity to elect to continue group health
insurance coverage for himself and his eligible dependents under (a) COBRA for
18 months, or (b) the Managing General Partner’s offer to provide such coverage
to Dean for three years as a retiree.  Dean has elected option (b).  The
Managing General Partner therefore agrees to provide such coverage to Dean and
his eligible dependents for the three-year period following the Commencement
Date (the “Maximum Insurance Period”), such coverage to be comparable to the
group health insurance coverage provided to the executive management group of
the Managing General Partner or the Company (“Health Insurance”).  In addition,
the Managing General Partner agrees to pay on Dean’s behalf the costs to
continue such Health Insurance for himself and his eligible dependents, subject
to earlier termination under paragraph 7(d).  Dean understands and agrees that
he will not be eligible to continue Health Insurance through the Managing
General Partner at the expiration of the Maximum Insurance Period.  Dean further
understands and acknowledges that the Managing General Partner will impute and
report to the appropriate taxing authorities the costs of all premiums for
Health Insurance paid on the behalf of Dean and his eligible dependents as
taxable income to Dean.
 
(c) During the Term, the Managing General Partner shall promptly reimburse Dean
for all reasonable business expenses upon the presentation of reasonably
itemized statements of such expenses in accordance with the Managing General
Partner’s generally applied policies and procedures now in force which provide
an objectively determinable nondiscretionary definition of the expenses eligible
for reimbursement, or as such policies and procedures may be modified with
respect to employees or contractors of the Managing General Partner.  Dean must
obtain prior written approval from the Managing General Partner before incurring
any expense in excess of $1,000.
 
 
5

--------------------------------------------------------------------------------

 
(d) The Managing General Partner does not require Dean to obtain office space,
secretarial support or any office equipment; any cost incurring such expenses
will be borne by Dean.
 
(e) Dean agrees to be accessible as needed to perform the Consulting Services by
electronic mail and telephone and that any expenses associated with those means
of communication will be borne by Dean.
 
6. Relationship of the Parties.
 
(a) Dean agrees that Dean is an independent contractor and is not an employee of
the Managing General Partner under this Agreement or otherwise.  Nothing in this
Agreement is to be construed as creating a master and servant, a principal and
agent, or partnership relationship between the Managing General Partner and
Dean.
 
(b) The Managing General Partner will not withhold from the Retainer payable
under this Agreement any federal or state income taxes, or any other statutory
payments or remittances such as workers’ compensation, unemployment insurance,
social security premiums or other benefits.
 
(c) The responsibility to pay such taxes, payments or remittances on behalf of
Dean and any person employed by Dean shall be solely that of Dean.
 
(d) Dean will report to such governmental authorities as required by law, all
Retainer and other taxable payments made to Dean under this Agreement and shall
remit to such governmental authorities as required by law, all taxes and
statutory payments payable in respect to such taxable payments.
 
(e) Except to the extent Dean continues his Health Insurance as described in
paragraph  in paragraph 5(b), Dean is not entitled to be a member of or
participate in the Managing General Partner’s health, dental, life insurance,
savings or any other plan which confers any benefits on the employees of the
Managing General Partner.
 
(f) Dean acknowledges that Dean has no authority to in any way conclude any
agreement on behalf of the Managing General Partner or to bind the Managing
General Partner contractually, and Dean agrees not to represent to any third
party that Dean has the power or authority to do so without the express written
consent of the Managing General Partner.
 
7. Termination Procedure.
 
(a) Right and Notice of Termination.  Either Party may terminate this Agreement
with or without cause or good reason.  Any termination during the Term (other
than termination by death) shall be communicated by written Notice of
Termination delivered to the other Party in accordance with Section 10 of this
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
(b) Date of Termination.  “Date of Termination” shall mean August 31, 2011;
provided, however, that the Parties may terminate this Agreement (i) by mutual
written agreement at any time; (ii) immediately upon Dean’s death; or (iii)
pursuant to notice as of the date the Notice of Termination is provided to the
other Party, provided, that, if applicable, the Notice of Termination shall not
be effective until any applicable cure period has expired and such event or
events leading to such termination have not yet been cured.
 
(c) Consequences of Termination by Managing General Partner Without Cause or by
Dean For Good Reason.  Should this Agreement be terminated:  (i) by the Managing
General Partner without Cause; or (ii) by Dean for Good Reason, then Dean shall
be entitled to:
 
·  
payment of any accrued and unpaid Retainer through the Date of Termination and
thereafter for the remainder of the unexpired Term to be paid in a lump sum
immediately upon Dean’s Date of Termination, but in no event later than 74 days
thereafter; and

 
·  
continuation of Health Insurance for Dean and his eligible dependents for the
remainder of the Maximum Insurance Period as provided by paragraph  5(b), and
payment on a monthly basis for all premiums associated therewith for such
period.

 
(d) Consequences of Termination by Managing General Partner For Cause, by Dean
Without Good Reason, or by the Managing General Partner upon Death.  Should this
Agreement be terminated: (i) by the Managing General Partner for Cause; (ii) by
Dean without Good Reason, or (iii) by the Managing General Partner upon Dean’s
death, then Dean (or his estate) shall be entitled to:
 
·  
payment of any accrued and unpaid Retainer accrued through the Date of
Termination, to be paid in a lump sum immediately upon Dean’s Date of
Termination, but in no event later than 74 days thereafter; and

 
·  
continuation of Health Insurance for Dean and his eligible dependents for the
remainder of the Maximum Insurance Period as provided by paragraph  5(b), and
payment of the premium for such Health Insurance only for the calendar month in
which the Date of Termination occurs.  Dean understands and agrees he and his
dependents will be responsible for paying all Health Insurance premiums for the
remainder of the Maximum Insurance Period following the Date of Termination if
termination occurs under this paragraph 7(d).

 
(e) Definition of Cause For Termination.  The Managing General Partner shall
have “Cause” for termination of this Agreement only upon any of the following to
occur:
 
·  
Dean’s conviction of, or a plea of nolo contendere to, a crime that constitutes
a felony;

 
·  
Dean’s breach of his confidentiality obligations under paragraph 7(g) of this
Agreement;

 
 
7

--------------------------------------------------------------------------------

 
·  
Dean's breach of his confidentiality or non-compete obligations under paragraph
(b) or (c) of Section 7 of the Employment Agreement;

 
·  
Dean’s willful or gross neglect of his Consulting Services (it shall not
constitute Cause hereunder solely because Dean is not meeting the anticipated
number of hours described in Section 4(c));

 
·  
Dean’s commission of a material act of fraud or willful misconduct with respect
to the performance of his Consulting Services;

 
·  
Dean’s misappropriation of funds or property of the Partnership;  or

 
·  
Dean’s material breach of the material terms of this Agreement.

 
(f) Definition of Good Reason For Termination.  Dean will have “Good Reason” for
termination of this Agreement upon the Managing General Partner’s failure to
cure a material breach by the Managing General Partner of the terms of this
Agreement; provided that, (i) Dean has provided the Managing General Partner
written notice of the existence of such condition, which notice must be given
within 30 days of the initial existence of such condition, and (ii) the Managing
General Partner has 30 days after the giving of such notice to remedy such
condition.
 
(g) Confidentiality.  In consideration of the benefits provided for in this
Agreement, Dean agrees that he will not, at any time, either during the Term or
thereafter, divulge, publish or in any other manner disclose, directly or
indirectly, to any Person any, and agrees to keep in the strictest confidence
all, Confidential Information (as defined in the Employment Agreement) that he
may obtain in the course of providing Consulting Services except (i) as may be
necessary to the performance of Dean’s Consulting Services hereunder, (ii) with
the Managing General Partner’s express written consent, or (iii) where required
to be disclosed by court order, subpoena or other government process and, in
such event, Dean shall reasonably cooperate with the Managing General Partner to
the extent he may lawfully do so in attempting to keep such information
confidential.  Upon termination of this Agreement, Dean agrees to promptly
deliver to the Managing General Partner the originals and all copies, in
whatever medium, of all such Confidential Information.
 
8. Resolution of Differences Over Breaches of Agreement.  The Parties shall use
their good faith efforts to resolve any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, first in accordance with the
Managing General Partner’s internal review procedures, including prior to any
determination of Cause or Good Reason, except that this requirement shall not
apply to any claim or dispute under or relating to Section 7 of the Employment
Agreement.
 
9. Successors; Binding Agreement.  The rights and benefits of Dean hereunder
shall not be assignable, whether by voluntary or involuntary assignment or
transfer by Dean, except that payments and benefits payable to Dean hereunder
shall inure to the benefit of his estate, spouse and beneficiaries, as
applicable.  This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the Managing General Partner, and the estate,
heirs, executors, administrators, beneficiaries and permitted assigns of Dean,
and shall be assignable in whole (but not in part) by the Managing General
Partner to any entity acquiring, directly or indirectly, the Company or
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions, without, however,
relieving the Managing General Partner of its obligations hereunder (including
those after the date of assignment).
 
 
8

--------------------------------------------------------------------------------

 
10. Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given on the date personally delivered, delivered by
electronic mail or delivered by facsimile or three business days following the
date deposited in the United States mail (certified or registered, return
receipt requested, postage prepaid), addressed, in case of Dean, to the last
address on file with the Company and, if to the Managing General Partner, to its
executive offices or to such other address as any Party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
 
11. Governing Law; Venue; Severability.  This Agreement is governed by, and is
to be construed and enforced in accordance with, the laws of the State of Texas
without regard to principles of conflicts of laws.  Each Party (i) consents to
submit itself and himself to the personal jurisdiction of any federal or state
court located in Houston, Texas if any dispute arises out of this Agreement or
any of the transactions contemplated herein, (ii) agrees that it or he will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it or he will not bring any
action relating to this Agreement or any of the transactions contemplated herein
in any court other than any federal or state court sitting in Houston,
Texas.  Except as otherwise provided herein, if any portion of this Agreement is
at any time deemed to be in conflict with any applicable statute, rule,
regulation or ordinance, such portion shall be deemed to be modified or altered
to conform thereto or, if that is not possible, to be omitted from this
Agreement, and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion hereof.
 
12. Amendment.  No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Dean and by a duly authorized officer of the Managing General Partner, and such
waiver is set forth in writing and signed by the Party to be charged.  No waiver
by either Party hereto at any time of any breach by the other Party hereto of
any condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
13. Mutual Non-Disparagement Obligation.  Dean agrees that he shall not, during
the Term and for a period of three years after the Date of Termination of this
Agreement, make any disparaging remarks concerning the Company, the Managing
General Partner, the Partnership or any of its Subsidiaries.  The Managing
General Partner agrees that it shall not, and it shall not cause or permit the
Company, the Partnership or any of the Partnership’s other Subsidiaries to,
during the Term and for a period of three years after the Date of Termination of
this Agreement, make any disparaging remarks concerning Dean.
 
14. Counterparts.   This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 
15. Entire Agreement.  Except as expressly provided to the contrary herein, this
Agreement sets forth the entire agreement of the Parties hereto in respect of
the subject matter contained herein and supersedes all prior agreements
(including but not limited to the Employment Agreement), promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, in respect of such subject matter.  Any prior agreement of the Parties
hereto in respect of the subject matter contained herein, except as expressly
provided herein, is hereby terminated and canceled as of the Employment
Termination Date.
 
16. Section Headings.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 
17. Further Representations.
 
(a) In further consideration of the promises contained within this Agreement,
the Parties represent and warrant that they will not disclose to any person the
terms of this Agreement, and the Parties further agree that the terms of this
Agreement shall be and remain confidential, and shall not be disclosed to any
person; provided, however, that Dean may disclose the terms of this Agreement to
his former or current spouse, attorney, and accountant or tax return preparer,
and except as may be required by law or judicial process; provided further that
the Managing General Partner may disclose the terms of this Agreement to its
attorneys, accountants, and persons having a need to know.
 
(b) The Parties have carefully read and fully understand all of the provisions
of this Agreement.  The Parties represent and warrant that they have the
authority to execute this Agreement.  The Parties acknowledge that their
execution of this Agreement is knowing and voluntary and that they have had a
reasonable time to deliberate regarding its terms.  The Parties represent and
affirm that they have not assigned their rights or claims subject to this
Agreement to any third party.
 
(c) No amendment, supplement or modification of this Agreement shall be binding
upon the Parties unless executed in writing by all Parties.
 
(d) Dean acknowledges and agrees that he has the right and opportunity to retain
counsel of his own choosing to review and consider this Agreement and its terms.
 
(e) Dean further understands he has up to twenty-one (21) days to review and
accept this Agreement.  After execution, Dean has seven (7) days to revoke his
acceptance of this Agreement.  To revoke his acceptance, Dean shall fax or
deliver by receipted electronic mail written notice to Byron Kelley by no later
than 5:00 p.m. central time on the seventh day following his acceptance.  Fax
notice shall be sent to 214.840.5515 and notice by electronic mail shall be sent
to Byron.Kelley@RegencyGas.com.  This Agreement will not become enforceable
until the revocation period has expired.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
set forth below, but to be effective as of the date first above written.
 
REGENCY GP, LLC



By:      /s/ Byron R. Kelley                                      
                                           


Name:  Byron R. Kelley
 
Title:    President, Chief Executive Officer and Chairman
 
Date:   August 19, 2009




RANDALL H. DEAN
 
/s/ Randall H. Dean                         


Date:  August 4, 2009
 
 